Civil action on a judgment rendered by the Superior Court of Kitsap County, State of Washington, in favor of plaintiff and against defendant, in which the defendant appeared and moved to remove the cause for trial to Mecklenburg County.
Plaintiff sues to recover on a judgment rendered in the State of Washington in the sum of $10,000 and the sum of $250, attorney fees, and costs. Service of summons was had by publication and was based on an ancillary writ of attachment against real property of the defendant, located in Mecklenburg County. The defendant bases his motion upon the contention that he is a resident of Mecklenburg County and that the action involves real estate located in said county.
The court below, having found from the evidence that the defendant is a nonresident of the State, denied the defendant's motion. Defendant excepted and appealed.
The general appearance of the defendant renders the writ of attachment immaterial as a basis for the service of summons by publication. The court found, on competent evidence, that both the plaintiff and defendant are nonresidents of North Carolina. Thus, the plaintiff was entitled to maintain her action in any county in this State she might designate. C. S., 469.
Affirmed.